Citation Nr: 0218139	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-09 009A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to an initial compensable disability rating 
for service-connected small cell carcinoma of the 
epiglottis.




ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which granted service connection for 
small cell carcinoma of the epiglottis secondary to Agent 
Orange exposure and assigned a zero percent evaluation for 
that disorder.  The veteran has appealed the assignment of 
the noncompensable rating to the Board.

Approximately nine months before the veteran filed his 
August 2001 notice of disagreement with the initial rating 
assigned, a law was enacted in November 2000 which 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to 
be granted and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  The law applies to all claims 
filed on or after the date of its enactment.  38 U.S.C.A. 
§ 5107, Note (West Supp. 2002).

One month after receiving the veteran's August 2001 notice 
of disagreement with the initial rating assigned, the RO 
sent him a statement of the case which informed him of the 
laws and regulations pertinent to his appeal.  
Specifically, the RO notified him of the rating criteria 
in the VA Schedule for Rating Disabilities (rating 
schedule) that had to be met in order for a compensable 
rating to have been assigned for his service-connected 
condition.  Under "Reasons and Bases" for its "Decision", 
the RO informed the veteran in the statement of the case 
that a noncompensable evaluation had been assigned because 
hoarseness with inflammation of cords and mucous membrane 
was not shown by the evidence obtained in connection with 
his claim.  Concerning this evidence, the Board notes that 
the RO had previously obtained private medical records 
from John Sealy Hospital, Texas Department of Criminal 
Justice Hospital, The University of Texas Medical Branch, 
which the veteran had identified to the RO and requested 
that VA obtain in connection with his claim.  Moreover, 
the veteran had undergone two VA medical examinations in 
August 2000 to determine the nature and extent of residual 
disability resulting from small cell carcinoma of the 
epiglottis and those reports were in the claims file and 
considered by the RO in addition to the private medical 
records in assigning the initial rating.

Specifically concerning the requirement in the law that 
the Secretary notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary, the veteran was 
notified by a letter from the RO, dated in February 2002, 
that in order to substantiate a claim for an increased 
disability evaluation for a particular service-connected 
condition, medical evidence must show that the impact of 
the disability on his physical or mental condition has 
increased in severity.  The RO also informed the veteran 
that it had obtained the private medical records from John 
Sealy Hospital which the veteran had requested that VA 
obtain.  Under a section of the February 2002 letter 
entitled, "What we need from you", the RO specifically 
informed the veteran that if he believed there were 
additional relevant treatment records that would assist in 
supporting his claim, he should notify VA about this 
evidence.  The RO provided the veteran with additional 
forms on which he could authorize the release of 
additional private records.

Thus, based on this evidence, the Board concludes that the 
veteran was notified what information or evidence he could 
provide to support his appeal for an initial compensable 
rating, and he responded by providing the RO with the 
information necessary to obtain the private records from 
John Sealy Hospital.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Moreover, VA assisted the veteran in developing medical 
evidence needed to substantiate his claim by providing him 
with VA examinations to determine the nature and extent of 
residual disability resulting from small cell carcinoma of 
the epiglottis.  Thus, upon careful review of the claims 
folder, the Board finds that all required notice and 
development action specified in the statute have been 
complied with in connection with the veteran's appeal of 
the initial noncompensable rating assigned for his 
service-connected condition.


FINDING OF FACT

Service-connected small cell carcinoma of the epiglottis 
is manifested subjectively by complaints of minor throat 
pain, occasional dysphagia (difficulty swallowing), and 
occasional choking spells and one report of deepening of 
the voice; and by objective findings of decreased mobility 
of the left true vocal cord, no recurrence of disease, and 
no finding of hoarseness of the voice or inflammation of 
the vocal cords or mucous membrane. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for small 
cell carcinoma of the epiglottis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.27, 4.97, 
Diagnostic Code 6819-6516 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, 
found in 38 C.F.R., Part 4.  The rating schedule is 
primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries 
encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment 
of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.  In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current 
medical findings.  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For 
example, the rule articulated in Francisco v. Brown -- 
that the present level of the veteran's disability is the 
primary concern in an claim for an increased rating and 
that past medical reports should not be given precedence 
over current medical findings -- does not apply to the 
assignment of an initial rating for a disability when 
service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned 
for separate periods of time based on facts found.  Id.

In this case, the veteran has appealed the initial rating 
assigned for service-connected small cell carcinoma of the 
epiglottis.  The relevant medical evidence of record, 
including medical records from John Sealy Hospital, Texas 
Department of Criminal Justice Hospital, The University of 
Texas Medical Branch in Galveston, and VA examination 
reports dated in August 2000, shows that the veteran was 
diagnosed with small cell carcinoma of the epiglottis for 
which he underwent radiation therapy and chemotherapy 
which was discontinued in May 1998.  He also had a 
temporary tracheostomy until February 1999 when he 
underwent a plugging and decannulation, a procedure in 
which the temporary tube (cannula) which had been inserted 
was removed and the opening in his throat was closed.

The RO received the veteran's claim for service connection 
for throat cancer in November 1999.  Service-connected 
small cell carcinoma of the epiglottis has been rated by 
the RO in accordance with a VA regulation governing the 
use of diagnostic code numbers under two diagnostic codes 
connected by a hyphen, 6819-6516, each of which leads to 
criteria for rating the disability from the VA Schedule 
for Rating Disabilities (rating schedule).  38 C.F.R. 
§ 4.27.  The first number represents the disease itself -- 
a malignant neoplasm of a specified part of the 
respiratory system -- and the second number represents the 
residual condition -- chronic laryngitis.  38 C.F.R. 
§ 4.97, Diagnostic Code 6819-6516.  These criteria 
provide, under 6819, that a 100 percent rating shall 
continue for malignant neoplasms "beyond the cessation of 
any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure."  38 C.F.R. § 4.97, Diagnostic Code 
6819, Note.  Regarding the amount of time that the 100 
percent rating is to remain in effect, these criteria 
provide that "[s]ix months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination."  If there has 
been no local recurrence or metastasis, the disability is 
to be rated in accordance with residuals.  Id.

In this case, the veteran did not submit a claim for 
service connection for small cell carcinoma of the 
epiglottis to VA until November 1999, more than six months 
after the discontinuance of chemotherapy and radiation 
therapy in May 1998 and more than six months after the 
temporary tracheostomy was closed in February 1999.  
Therefore, the RO, in assigning the initial rating for 
this service-connected disorder, rated it based on 
residuals shown under Diagnostic Code 6519 in accordance 
with the instructions in the rating schedule.  38 C.F.R. 
§ 4.97, Diagnostic Code 6819, Note.  This was appropriate 
not only because it was in accordance with the 
instructions in the rating schedule but also because an 
initial rating must be based on the level of disability 
that is shown to exist contemporaneous with the claim for 
service connection because VA compensation benefits are 
awarded for current disability not disability that existed 
in the past but no longer exists.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  
Where the disorder is shown to increase or decrease 
subsequent to the time that the claim for service 
connection is filed, a staged rating may be assigned to 
reflect that change in disability.  Fenderson, 12 Vet. 
App. at 126.  However, a rating for a service-connected 
condition may not be based on a level of disability shown 
in the past, prior to the effective date for service 
connection for that disability.

Under the criteria for rating laryngitis, a 10 percent 
rating may be assigned for hoarseness with inflammation of 
the cords or mucous membrane, and the highest or 30 
percent rating may be assigned for hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97, Diagnostic Code 6516.  In this case, the 
medical evidence of record contemporaneous with the claim 
for service connection submitted in November 1999 shows 
that the veteran reported that he was doing well in 
January 2000 on follow-up at the University of Texas 
Medical Branch Hospital.  He had no complaints of 
dysphagia (difficulty swallowing) or of radiation changes.  
Dorland's Illustrated Medical Dictionary 517 (28th ed. 
1994).  On examination, the epiglottis was well-defined 
and there were no masses.  The left true vocal cord was 
fixed since radiation therapy.  On follow-up at the same 
facility in April 2000, the veteran again reported that he 
was doing well.  He had no complaints and wanted to be 
seen for follow-up less frequently.

On an August 2000 VA General Medical examination, the 
veteran stated that he had only minor pain in the throat.  
He reported having a "deeper" voice since he had the 
cancer.  The veteran also had a slight limp and used a 
walking cane.  He stated that he attributed pain in his 
legs mostly on the right to the residuals or side effects 
of radiation therapy he received for cancer of the throat.  
The examiner noted that he discussed this matter 
thoroughly with the veteran and explained to him that 
there was no relationship between his leg pain and 
radiation to the throat.

On an August 2000 Nose, Sinus, Larynx, and Pharynx 
examination, he complained of only minimal dysphagia.  
There was no odynophagia (pain on deglutition); no otalgia 
(pain in the ear); and no hemoptysis (expectoration of 
blood).  Dorland's at 750, 1170, 1204.  On examination, 
the veteran's oral cavity and oropharynx were clear and 
there were no palpable masses or visible lesions.  
Examination of the hypopharynx and larynx revealed a fixed 
left true vocal cord and a mobile right true vocal cord.  
There were no masses on the vocal cords or in the glottis 
or supraglottic spaces.  The examiner noted that there was 
no evidence of disease.

On a May 2001 outpatient record from the University of 
Texas Medical Branch Hospital, the veteran denied a change 
in voice but reported fatigue, dysphagia and occasional 
choking spells.  On examination, the veteran complained of 
fatigue but denied dysphagia.  Findings on examination 
were normal except for a left true vocal cord with 
decreased mobility.

Based on the evidence noted above, the Board finds that 
service-connected small cell carcinoma of the epiglottis 
is manifested subjectively by complaints of minor throat 
pain, occasional dysphagia, and occasional choking spells.  
Also, although the veteran reported a deepening of his 
voice and, later, no change in his voice, he has not 
claimed hoarseness and there is no objective evidence of 
residual hoarseness.  The objective findings have been of 
decreased mobility of the left true vocal cord, with no 
recurrence of disease.  (A tracheostomy scar of the neck 
is a separately rated disability which is not the subject 
of this appeal.)  Because there is no evidence of 
hoarseness of the voice with inflammation of the cords or 
mucous membrane consistent with the rating criteria for a 
compensable evaluation, the Board concludes that the 
criteria for an initial compensable rating for small cell 
carcinoma of the epiglottis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.27, 4.97, 
Diagnostic Code 6819-6516 (2002).  Moreover, because there 
were no findings that the residuals of the 
service-connected disorder have increased subsequent to 
the time contemporaneous to the November 1999 claim for 
service connection, the Board concludes that the evidence 
preponderates against the assignment of a "staged" rating 
in this case.  Fenderson, 12 Vet. App. at 126.  
Accordingly, the noncompensable initial rating was 
appropriately assigned in this case, and the claim for an 
initial compensable rating must be denied.


ORDER

An initial compensable rating for small cell carcinoma of 
the epiglottis is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

